DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed January 18, 2022.  Claims 1-12 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on January 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Applications 17/169716, 17/168667 and 17/169752 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see arguments and terminal disclaimer, filed January 18, 2022, with respect to the non-statutory double patent rejections have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
as claimed comprising: an optical sensor configured to detect light emitted from a first light source; more specifically in combination with a second light source having a known light quantity, which is installed such that generated light is incident on the optical sensor together with the light from the first light source; a light source control portion configured to control turning-on/turning-off of the second light source; an application voltage generating portion configured to periodically apply a drive pulse voltage to an electrode of the optical sensor; a current detecting portion configured to detect a discharge current of the optical sensor; a discharge determining portion configured to detect a discharge of the optical sensor based on the discharge current detected by the current detecting portion; a first discharge probability calculating portion configured to calculate a discharge probability based on the number of times of application of the drive pulse voltage applied by the application voltage generating portion and the number of times of discharge detected by the discharge determining portion during the application of the drive pulse voltage for each of a first state in which the second light source is turned on or turned off, and a second state in which a turning-on/turning-off state of the second light source is different from that of the first state and a pulse width of the drive pulse voltage is the same as that of the first state; a storing portion configured to store, in advance as known sensitivity parameters of the optical sensor, a reference pulse width of the drive pulse voltage, a reference received light quantity received by the optical sensor, a discharge probability of an irregular discharge caused by a noise component other than a discharge occurring due to a photoelectric effect of the optical sensor, which occurs without depending on the pulse width of the drive pulse voltage and which occurs depending on a received light quantity received by the optical sensor, and a difference in received light quantity received by the optical sensor between the first state and the second state; and a second discharge probability calculating portion configured to calculate a discharge probability of a regular discharge when the pulse width of the drive pulse voltage is the reference pulse width and the received light quantity received by the optical sensor is the reference received light quantity, based on the sensitivity parameters stored in the storing portion, the discharge probabilities calculated by the first discharge probability calculating portion in the first and second states, and the pulse width of the drive pulse voltage in the first and second states.
Claim 2 is allowed because of its dependency on claim 1.
In regards to claim 3, the prior art of record individually or in combination fails to teach a light detection system as claimed comprising: an optical sensor configured to detect light emitted from a first light source; more specifically in combination with a second light source having a known light quantity, which is installed such that generated light is incident on the optical sensor together with the light from the first light source; a light source control portion configured to control turning-on/turning-off of the second light source; an application voltage generating portion configured to periodically apply a drive pulse voltage to an electrode of the optical sensor; a current detecting portion configured to detect a discharge current of the optical sensor; a discharge determining portion configured to detect a discharge of the optical sensor based on the discharge current detected by the current detecting portion; a discharge probability calculating portion configured to calculate a discharge probability based on the number of times of application of the drive pulse voltage applied by the application voltage generating portion and the number of times of discharge detected by the discharge determining portion during the application of the drive pulse voltage for each of a first state in which the second light source is turned on or turned off, a second state in which a turning-on/turning-off state of the second light source is different from that of the first state and a pulse width of the drive pulse voltage is the same as that of the first state, and a third state, in which the second light source is turned off and a pulse width of the drive pulse voltage is the same as that of the first and second states; a storing portion configured to store, in advance as known sensitivity parameters of the optical sensor, a reference pulse width of the drive pulse voltage, a discharge probability of a first type irregular discharge caused by a noise component other than a discharge occurring due to a photoelectric effect of the optical sensor, which occurs depending on the pulse width of the drive pulse voltage and which occurs without depending on a received light quantity received by the optical sensor, a discharge probability of a second type irregular discharge caused by the noise component, which occurs without depending on the pulse width of the drive pulse voltage and the received light quantity received by the optical sensor, and a difference in received light quantity received by the optical sensor between the first state and the second state; and a received light quantity calculating portion configured to calculate a received light quantity received by the optical sensor in the third state based on the sensitivity parameters stored in the storing portion, the discharge probabilities calculated by the discharge probability calculating portion in the first, second, and third states, and the pulse width of the drive pulse voltage in the first, second, and third states.

In regards to claim 7, the prior art of record individually or in combination fails to teach a discharge probability calculating method of a light detection system as claimed comprising: more specifically in combination with a first step of periodically applying a drive pulse voltage to an electrode of an optical sensor that detects light emitted from a first light source in a first state in which light from a second light source having a known light quantity is incident on the optical sensor or the second light source is turned off; a second step of detecting a discharge current of the optical sensor in the first state; a third step of detecting a discharge of the optical sensor based on the discharge current in the first state; a fourth step of calculating a discharge probability in the first state based on the number of times of application of the drive pulse voltage applied in the first step and the number of times of discharge detected in the third step during the application of the drive pulse voltage; a fifth step of periodically applying the drive pulse voltage to the electrode of the optical sensor in a second state in which a turning-on/turning-off state of the second light source is different from that of the first state and a pulse width of the drive pulse voltage is the same as that of the first state; a sixth step of detecting a discharge current of the optical sensor in the second state; a seventh step of detecting a discharge of the optical sensor based on the discharge current in the second state; an eighth step of calculating a discharge probability in the second state based on the number of times of application of the drive pulse voltage applied in the fifth step and the number of times of discharge detected in the seventh step during the application of the drive pulse voltage; and a ninth step of referring to a storing portion that stores, in advance as known sensitivity parameters of the optical sensor, a reference pulse width of the drive pulse voltage, a reference received light quantity received by the optical sensor, a discharge probability of an irregular discharge caused by a noise component other than a discharge occurring due to a photoelectric effect of the optical sensor, which occurs without depending on the pulse width of the drive pulse voltage and which occurs depending on a received light quantity received by the optical sensor, and a difference in received light quantity received by the optical sensor between the first state and the second state, and calculating a discharge probability of a regular discharge when the pulse width of the drive pulse voltage is the reference pulse width and the received light quantity received by the optical sensor is the reference received light quantity, based on the sensitivity parameters stored in the storing portion, the discharge probabilities calculated in the fourth and eighth steps, and the pulse width of the drive pulse voltage in the first and second states.
Claim 8 is allowed because of its dependency on claim 7.
In regards to claim 9, the prior art of record individually or in combination fails to teach a received light quantity measuring method of a light detection system as claimed comprising: more specifically in combination with a first step of periodically applying a drive pulse voltage to an electrode of an optical sensor that detects light emitted from a first light source in a first state in which light from a second light source having a known light quantity is incident on the optical sensor or the second light source is turned off; a second step of detecting a discharge current of the optical sensor in the first state; a third step of detecting a discharge of the optical sensor based on the discharge current in the first state; a fourth step of calculating a discharge probability in the first state based on the number of times of application of the drive pulse voltage applied in the first step and the number of times f discharge detected in the third step during the application of the drive pulse voltage; a fifth step of periodically applying the drive pulse voltage to the electrode of the optical sensor in a second state in which a turning-on/turning-off state of the second light source is different from that of the first state and a pulse width of the drive pulse voltage is the same as that of the first state; a sixth step of detecting a discharge current of the optical sensor in the second state; a seventh step of detecting a discharge of the optical sensor based on the discharge current in the second state; an eighth step of calculating a discharge probability in the second state based on the number of times of application of the drive pulse voltage applied in the fifth step and the number of times of discharge detected in the seventh step during the application of the drive pulse voltage; a ninth step of periodically applying the drive pulse voltage to the electrode of the optical sensor in a third state in which the second light source is turned off and the pulse width of the drive pulse voltage is the same as that of the first and second states; a tenth step of detecting a discharge current of the optical sensor in the third state; an eleventh step of detecting a discharge of the optical sensor based on the discharge current in the third state; a twelfth step of calculating a discharge probability in the third state based on the number of times of application of the drive pulse voltage applied in the ninth step and the number of times of discharge detected in the eleventh step during the application of the drive pulse voltage; and a thirteenth step of referring to a storing portion that stores, in advance as known sensitivity parameters of the optical sensor, a reference pulse width of the drive pulse voltage, a discharge probability of a first type irregular discharge caused by a noise component other than a discharge occurring due to a photoelectric effect of the optical sensor, which occurs depending on the pulse width of the drive pulse voltage and which occurs without depending on a received light quantity received by the optical sensor, a discharge probability of a second type irregular discharge caused by the noise component, which occurs without depending on the pulse width of the drive pulse voltage and the received light quantity received by the optical sensor, and a difference in received light quantity received by the optical sensor between the first state and the second state, and calculating a received light quantity received by the optical sensor in the third state, based on the sensitivity parameters stored in the storing portion, the discharge probabilities calculated in the fourth, eighth, and twelfth steps in the first, second, and third states, and the pulse width of the drive pulse voltage in the first, second, and third states.
Claims 10-12 are allowed because of their dependency on claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878